THE THIRTEENTH COURT OF APPEALS

                                   13-19-00062-CV


                                Larry Mark Polsky, Esq.
                                          v.
                       Sheriff Omar Lucio and Cameron County


                                    On Appeal from the
                     445th District Court of Cameron County, Texas
                        Trial Court Cause No. 2017-DCL-01166


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and the cause

remanded to the trial court. The Court orders the judgment of the trial court REVERSED

and REMANDED for further proceedings consistent with its opinion. Costs of the appeal

are adjudged against appellees.

      We further order this decision certified below for observance.

September 24, 2020